Citation Nr: 1409136	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 28, 2009, for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from October 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2013 decision, the Board denied the claim for an earlier effective date than December 28, 2009, for the grant of service connection for major depressive disorder, as secondary to the service-connected acquired absence of a left testicle.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 order, granting a joint motion, the Court vacated the Board's decision as the Court determined that the Board failed to give consideration as to whether additional medical evidence received in November 1983 constituted new and material evidence under 38 C.F.R. § 3.156(b).  The claim was remanded to the Board for proper consideration of this regulation. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In January 1983, within one year of service separation, the RO received the Veteran's original claim of entitlement to service connection for a chronic psychiatric disorder.

2.  The unappealed May 1983 rating decision that denied service connection for a chronic psychiatric disorder remained pending because new and material evidence was received during the appeal period.

CONCLUSION OF LAW

The criteria for an effective date of September 28, 1982, for the grant of service connection for a chronic psychiatric disability, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156(r), 3.158, 3.160, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that the effective date for the grant of service connection for his major depressive disorder should be the date of his initial application for VA compensation, which he filed in December 1982.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1371-72 (Fed. Cir. 2010). 

Here, the basic procedural facts are not in dispute.  In a May 1983 rating decision, the RO, in pertinent part, denied the claim of service connection for a "nervous condition."  The Veteran was notified of the rating denial and his appellate rights in June 1983.  In August 1983, the Veteran filed a service connection claim for a skin disorder and the RO obtained additional VA records in November 1983, which were added to the claims file.  Thereafter, on December 28, 2009, the Veteran sought to reopen his service connection claim for a psychiatric disorder, which the RO ultimately granted (as secondary to service-connected testicular disability) in a June 2010 rating decision, effective from the date of the reopened claim. 

The Court has held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim." 

The VA medical records received in November 1983 were of record within one year of notice of the May 1983 rating decision.  VA is therefore required to consider whether the medical records constituted new and material evidence in accordance with 38 C.F.R. § 3.156(b), to determine whether the May 1983 rating decision became final. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In the May 1983 rating decision, the RO noted that there was no evidence of a nervous disorder in service and determined that there was "no history of a psychiatric disorder."  Therefore, any evidence submitted after the May 1983 rating decision tending to show he did have a chronic psychiatric disorder would be new as it was not previously considered, and material to this claim because, at the very least, it would tend to contradict the notion that he did not.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The additional evidence, namely the VA medical records, received within a year of the RO's May 1983 decision include a diagnosis of a chronic psychiatric disorder; specifically, those records showed that the Veteran sought psychiatric treatment from a VA facility on June 7, 1983, and subsequent psychiatric diagnostic testing revealed a diagnosis of generalized psychiatric disorder.  The presence of a psychiatric disorder related to an unestablished fact necessary to substantiate the claim and raised a reasonable possibility of substantiating the claim; the VA records are considered new and material evidence.  

Because VA treatment records containing new and material evidence were of record within a year of the May 1983 rating decision, it precluded the May 1983 rating decision from becoming final.  38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim.  See 38 C.F.R. 3.156(b).  This new and material evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, ie. the Veteran's December 1982 application that was received at VA in January 1983.  

As noted, generally, the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a)  (West 2002); 38 C.F.R. § 3.400 (2013).  An effective date from the day following the date of separation from service is authorized, however, if the claim is received within one year from separation from service.  38 C.F.R. § 3.400(b)(2)(2013).  Accordingly, since the Veteran filed his psychiatric claim within a year of his separation from service, the proper effective date in this case is September 28, 1982.

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  

ORDER

Entitlement to an effective date of September 28, 1982, for the award of service connection for a chronic psychiatric disability is granted.


____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


